DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
 Applicant’s arguments, filed 01/26/2022 are moot because they are directed toward the newly added claim limitations regarding predicting a problem with a specific vehicle and notifying that vehicle.  The newly added claim limitations overcome the previous rejection.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of reference US 2018/0365630 (Seals et al.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) in view of US 2018/0365630 (Seals et al.).
The Examiner notes there appears to be a typo in Fig 1 of Kim where the vehicle is labeled as 100 but should be 1 as can be seen in figure 2 and in the specification.  Additionally in figure 6, S17 and S19 are referred to 817 and 819 in the specification. 
With respect to claims 1, 17, and 19
Kim teaches: A method/server/computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising (see at least Abstract):
a processor (see at least Fig 1-3, and 5; #300, #320, and #322; and ¶0073); and
a memory storing instructions executable by the processor to perform operations comprising (see at least Fig 1-3, and 5; #300, #320, and #323; and ¶0072):
receiving, at a server (see at least Fig 1 and 2; #300, #310, and #320; and ¶0038-41; Discussing the use of a server.), first sensor data from a first vehicle (see at least Fig 1-3; #1, #100, #200, #201, “First Vehicle Terminal”; and “Information Collection”; and ¶0033 and ¶0040-45; Discussing that sensor data is transmitted to the server for analysis.);
receiving, at the server (see at least Fig 1 and 2; #300, #310, and #320; and ¶0038-41; Discussing the use of a server.), second sensor data from a second vehicle (see at least Fig 1-3; #1, #100, #200, #201, “N-th Vehicle Terminal”; and “Information Collection”; and ¶0033 and ¶0040-45; Discussing that sensor data is transmitted to the server for analysis from multiple vehicles.), 
wherein the second sensor data includes condition data indicating a road condition, engine data indicating an engine problem, booking data indicating an intended route, or a combination thereof (see at least Fig 1, 3, and 6; #220, S14, and “Engine Stall”; and ¶0028, ¶0044-45, and ¶0050; Discussing detecting issues with the engine. The Examiner further notes that the elected invention is engine data indicating an engine problem.);
aggregating, at the server, a plurality of sensor readings to generate aggregated sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093; Discussing collecting data from multiple vehicles.), 
wherein the plurality of sensor readings includes the first sensor data and the second sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093; Discussing collecting data from multiple vehicles.); and
predicting, at the server, that the engine problem will occur at the first vehicle  
causing the first vehicle to perform a first action (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79, ¶0091, and ¶0103; Discussing transmitting information back to the vehicles so they can be controlled to prevent the problem.),
by transmitting the first message to the first vehicle from the server (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79 and ¶0103; Discussing transmitting information back to the vehicles to prevent the problem.), wherein the first message identifies the first action (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79 and ¶0103; Discussing transmitting information the stall conditions to the vehicle to determine if the stall conditions are met.);
As best understood Kim does not specifically teach
predicting, at the server, that the engine problem will occur at the first vehicle within a particular period of time based on first particular data included in the first sensor data; 
responsive to the server predicting that the engine problem will occur at the first vehicle within a particular period of time, generating a first message based on the aggregated sensor data;
the first action displaying an indicator corresponding to the engine problem.
However displaying an indicator corresponding to the engine problem would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed, because doing so would inform the user that there is a potential problem so that they can properly respond to the situation.  Specifically Seals teaches:
predicting, at the server (see at least Fig 7; #180; and ¶0059), that the engine problem will occur at the first vehicle (see above with regard to the use of a vehicle) within a particular period of time based on first particular data included in the first sensor data (see at least Fig 7; #170-180; and ¶0059 and ¶0068; Discussing predicting a failure and that a failure can be predicted based on the number of operating hours); 
responsive to the server predicting that the engine problem will occur at the first vehicle within a particular period of time (see at least Fig 7; #170-180; and ¶0059), generating a first message based on the aggregated sensor data (see at least Fig 7 and 8; #182 and #185; ¶0061);
the first action displaying an indicator corresponding to the engine problem (see at least Fig 7 and 8; #182 and #185; ¶0061; Discussing displaying to a user a problem with the motor of a device).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim by the server predict when a failure would occur with a specific device and sending an alert to the operator of that device as taught by Seals because doing so would inform the user of how the device is operating.  Thus making the system more user friendly.
With respect to claim 7
Kim teaches: 
Wherein the first sensor data includes a temperature reading, a vibration reading, a fluid viscosity reading, a fuel efficiency reading, a tire pressure reading, or a combination thereof (see at least Fig 3; #201; and ¶0044-45; Discussing looking at engine operations.). 
With respect to claim 8
Kim teaches: 
wherein predicting that the engine problem will occur at the first vehicle within a particular period of time further comprises generating a predictive model at the server based on the aggregated sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093-94; Discussing collecting data from multiple vehicles and using an AI to predict failures.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) and US 2018/0365630 (Seals et al.) as applied to claim 1 above, and further in view of US 2014/0114638 (Jin et al).
With respect to claim 10 
The combination of Kim and Seals does not teach:
further comprising causing a smart key associated with the first vehicle to display a second indicator.
However Jin teaches:
further comprising causing a smart key associated with the first vehicle to display a second indicator (see at least Fig 4A-C; #470; and ¶0050-52; Discussing displaying an error on the smart key).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Kim and Seals by providing the warning on the smart key as taught by Jin because doing so would allow the user to easily see the error.  thus making the system easier to use
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) and US 2018/0365630 (Seals et al.) as applied to claim 8 above, and further in view of US 2016/0335548 (Goh et al.).
With respect to claim 9
Although Kim teaches the use of AI to analyze data from a vehicle and use that data to determine potential issues in a vehicle (see at least Kim ¶0072). The combination of Kim and Seals does not go into detail about the AI system used and therefore does not specifically teach: wherein generating the predictive model comprises:
determining a fitness value for each of a plurality of data structures based on the second sensor data;
selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures; and
performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model.
However Goh teaches: wherein generating the predictive model (see at least Fig 1; #10; and ¶0070) comprises:
determining a fitness value for each of a plurality of data structures based on the second sensor data (see at least Fig 3; #59 and #94; and ¶0098 and ¶0129);
selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures (see at least Fig 3 and 20; #96; and ¶0119 and ¶0130; Discussing selecting the data with the best fit, and choosing the best “chromosomes”.); and
performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model (see at least Fig 3, 27, and 28; #92; and ¶0128; Discussing using crossover and mutation algorithms.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Seals by using the AI taught by Gho in Kim, specifically by having Kim include the predictive model comprises: determining a fitness value for each of a plurality of data structures based on the second sensor data; selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures; and performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model, taught by Goh because doing so would allow the system to better determine a fault in the system (see at least Goh Abstract).  Thus reducing the likelihood of problems with the vehicle.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) and US 2018/0365630 (Seals et al.) as applied to claim 8 above, and further in view of US 2015/0348335 (Ramanujam)
With respect to claim 11
Kim teaches:
The first vehicle responsive to the predictive model indicating that the first sensor data includes the first particular data corresponding to the engine problem occurring within the particular period of time (see at least Fig 1 and 6; s11-12; ¶0089-92 and ¶0096-97; Discussing transmitting the current data and that the data is transmitted and analyzed in real time.) .
The combination of Kim and Seals does not specifically teach:
scheduling a maintenance appointment corresponding to an issue of the first vehicle 
However Ramanujam teaches:
scheduling a maintenance appointment corresponding to an issue of the first vehicle (see at least Fig 1; #120; and ¶0015-16 and ¶0026; Discussing automatically scheduling maintenance if needed.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Seals by scheduling a maintenance appointment corresponding to an issue with the first vehicle as taught by Ramanujam because doing so would allow the vehicle schedule maintenance when needed (see at least Ramanujam Abstract).  Thus making the system more user friendly.     
With respect to claim 12
The combination of Kim and Seals does not specifically teach:
Wherein the maintenance appointment is scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle.
However Ramanujam teaches:
Wherein the maintenance appointment is scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle (see at least Fig 1; #110-130; and ¶0021 and ¶0026-29; Discussing automatically scheduling an appointment.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Seals by having the maintenance appointment scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle as taught by Ramanujam because doing so would allow the vehicle schedule maintenance when needed (see at least Ramanujam Abstract).  Thus making the system more user friendly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661